              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 1 of 16 Page ID #:1374



                       1   MANATT, PHELPS & PHILLIPS, LLP
                           JOHN M. GATTI (State Bar No. 138492)
                       2   E-mail: jgatti@manatt.com
                       3   LAUREN J. FRIED (State Bar No. 309005)
                           E-mail: lfried@manatt.com
                       4   NICHOLAS FRONTERA (State Bar No. 307479)
                           E-mail: nfrontera@manatt.com
                       5   2049 Century Park East, Suite 1700
                       6   Los Angeles, California 90067
                           Tel.: (310) 312-4000; Fax: (310) 312-4224
                       7
                           Attorneys for Plaintiff
                       8   TRACY CHAPMAN
                       9
                                                 UNITED STATES DISTRICT COURT
                      10
                                               CENTRAL DISTRICT OF CALIFORNIA
                      11
                      12
                           TRACY CHAPMAN,                   No. 2:18-cv-09088-VAP-SS
                      13
                                        Plaintiff,          Honorable Virginia A. Phillips
                      14
                      15         vs.                        PLAINTIFF’S REPLY IN SUPPORT OF
                                                            MOTION FOR PARTIAL SUMMARY
                      16   ONIKA TANYA MARAJ p/k/a          JUDGMENT
                           NICKI MINAJ and DOES 1-10,
                      17                                    Hearing Date:         September 14, 2020
                                        Defendants.         Hearing Time:         2:00 p.m.
                      18
                      19                                    Final Pretrial Conf.: October 5, 2020
                                                            Trial Date:           October 13, 2020
                      20
                                                            [Concurrently filed with: (1) Declaration of N.
                      21                                    Frontera ISO Plaintiff’s Reply; (2) Plaintiff’s
                                                            Evidentiary Objections To The Declarations
                      22                                    Of O. Maraj And A. Delaine And Motion To
                                                            Strike The Same; (3) Plaintiff’s Resps To
                      23                                    Defendant’s Objections To Evidence
                                                            Submitted ISO Plaintiff’s MSJ; (4) Plaintiff’s
                      24                                    Response To Defendant Maraj’s Additional
                                                            Uncontroverted Facts Proffered In Opposition
                      25                                    To Chapman’s MSJ; and (5) Plaintiff’s
                                                            Objections To Defendant’s Additional
                      26                                    Material Facts Submitted In Opposition To
                                                            Chapman’s MSA]
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                     REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW                                                                     SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 2 of 16 Page ID #:1375



                       1                                        TABLE OF CONTENTS
                       2
                                                                                                                                       Page
                       3   I.     INTRODUCTION ........................................................................................... 1
                       4   II.    ARGUMENT .................................................................................................. 2
                                  A.  Ms. Maraj Willfully Infringed Ms. Chapman’s Copyright In the
                       5              Composition By Preparing The Infringing Work Without Ms.
                                      Chapman’s Permission.......................................................................... 2
                       6              1.   It is Undisputed that Ms. Maraj Created a Derivative
                       7                   Work Without Consent ............................................................... 2
                                      2.   Ms. Maraj Admits the Elements of Willful Infringement,
                       8                   Making Summary Adjudication Appropriate on This
                                           Point ............................................................................................ 3
                       9              3.   Ms. Maraj’s Preparation of the Infringing Work was
                      10                   Neither a “Fair Use” Nor “Innocent Infringement” ................... 4
                                  B.  Ms. Maraj Willfully Infringed Ms. Chapman’s Copyright in the
                      11              Composition By Distributing The Infringing Work ............................. 6
                      12              1.   Ms. Maraj’s Distribution to Even One Person Infringes
                                           Ms. Chapman’s Copyright in the Composition .......................... 6
                      13              2.   Ms. Maraj’s Belated Self-Serving Statements Hurt, Rather
                                           Than Help, Her ........................................................................... 7
                      14              3.   The Remaining “Evidence” Ms. Maraj Cites In Her
                      15                   Motion Does Not Create A Dispute as to Any Material
                                           Facts ............................................................................................ 9
                      16   III.   CONCLUSION ............................................................................................. 12
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
                                                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  P HILLIPS , LLP                                                                  i                            SUMMARY JUDGMENT
  ATTO RNEY S AT LAW
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 3 of 16 Page ID #:1376



                       1                                       TABLE OF AUTHORITIES
                       2
                                                                                                                                         Page
                       3
                                                                                CASES
                       4
                           Am. Broadcasting Cos. v. Aereo, Inc.,
                       5     573 U.S. 431 (2014) ............................................................................................. 7
                       6   Axiom Foods, Inc. v. Acerchem Int’l, Inc.,
                       7      874 F.3d 1064 (9th Cir. 2017) .............................................................................. 3

                       8   Broad. Music, Inc. v. McDade & Sons, Inc.,
                              928 F. Supp. 2d 1120 (D. Ariz. 2013) .................................................................. 3
                       9
                           Brown v. Tabb,
                      10      714 F.2d 1088 (11th Cir. 1983) ............................................................................ 7
                      11   Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
                              499 U.S. 340 (1991) ............................................................................................. 2
                      12
                           Flexible Lifeline Sys., Inc. v. Precision Lift, Inc.,
                      13      No. CV 10-44-H-DWM, 2011 WL 13133925 (D. Mont. Sept. 13, 2011)........... 6
                      14   Ford Motor Co. v. Summit Motor Prod., Inc.,
                      15     930 F.2d 277 (3d Cir. 1991) ............................................................................. 6, 7
                           Harper & Row Publishers, Inc. v. Nation Enters.,
                      16
                             471 U.S. 539 (1985) ............................................................................................. 7
                      17   Penguin Books U.S.A., Inc. v. New Christian Church of Full Endeavor, Ltd.,
                      18     288 F. Supp. 2d 544 (S.D.N.Y. 2003) .................................................................. 6
                      19   Scott v. Harris,
                              550 U.S. 372 (2007) ........................................................................................... 10
                      20
                           Sloane v. Karma Enters., Inc.,
                      21      No. CV 08-05094 MMM, 2009 WL 10672982 (C.D. Cal. Apr. 13, 2009) ......... 6
                      22   Walt Disney Prods. v. Filmation Assocs.,
                      23     628 F. Supp. 871 (C.D. Cal. 1986) ....................................................................... 4
                           Washington Shoe Co. v. A-Z Sporting Goods Inc.,
                      24
                             704 F.3d 668 (9th Cir. 2012) ................................................................................ 3
                      25   Williams & Wilkins Co. v. United States,
                      26      487 F.2d 1345 (Ct. Cl. 1973), aff’d, 420 U.S. 376 (1975) ................................... 4
                      27   Yeager v. Bowlin,
                              693 F.3d 1076 (9th Cir. 2012) .............................................................................. 8
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                              REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                                    ii                            SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 4 of 16 Page ID #:1377



                       1                                         TABLE OF AUTHORITIES
                       2                                               (Continued)
                                                                                                                                              Page
                       3                                                       STATUTES
                       4   17 U.S.C. § 106(3) ................................................................................................. 4, 6
                       5   17 U.S.C. § 106(4) ..................................................................................................... 7
                       6   17 U.S.C. § 107.......................................................................................................... 4
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                                 REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                                      iii                            SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 5 of 16 Page ID #:1378



                       1 I.      INTRODUCTION
                       2         After nearly two years of feigning ignorance and withholding evidence, Ms.
                       3   Maraj 1 now admits what has been evident from the beginning: this is not the case of
                       4   an artist with good intentions who created a derivative work solely to seek permission
                       5   and then “scrap” it if permission was denied. This is the case of an artist who, after
                       6   being denied clearance, in her own words, “let her passion for [the Infringing Work]
                       7   get the better of [her]”, and sought to publicly release the Infringing Work in blatant
                       8   disregard for Ms. Chapman’s copyright.
                       9         Ms. Maraj now admits for the first time that, in response to Ms. Chapman’s
                      10   denial of clearance, Ms. Maraj sent private messages to a popular New York disc
                      11   jockey, asking him to premiere the Infringing Work on his hit radio show.           She
                      12   further admits that she “intended to send [him] a copy of [the Infringing Work] to
                      13   play on his radio program.” She makes these admissions despite failing to recall
                      14   these same communications at her September 2019 deposition 2 and denying under
                      15   penalty of perjury that she ever asked Mr. Taylor to play the Infringing Work on his
                      16   show. 3 Now, in the face of indisputable evidence obtained from Mr. Taylor, Ms.
                      17   Maraj has been forced to finally admit the truth: Ms. Maraj prepared the Infringing
                      18   Work without permission, continued preparing it after permission was denied
                      19   multiple times, and sought to release the Infringing Work publicly for her personal
                      20   commercial benefit.
                      21         Nevertheless, Ms. Maraj attempts to escape liability through her thinly
                      22   reasoned “fair use” and “innocent infringement” arguments, which can be easily
                      23   1
                             Defined terms have the same definition as in Plaintiff’s Motion for Partial Summary
                      24   Judgment
                           2
                                      (“Motion”).
                             While Ms. Maraj recalled at her deposition her self-serving comment on Mr.
                      25   Taylor’s Instagram post that he could “only play songs that are official album cuts”
                           around the time he played the Infringing Work, she conveniently could not recall
                      26   “hav[ing] any other communication with him around that same time in any other
                           way.”
                           3
                                  (Dkt. 54-2, ¶ 7, Ex. 6 (Maraj Dep. at 48:5-16).)
                      27     In her verified responses to Ms. Chapman’s Request for Admission Number 32,
                           Ms. Maraj denied that she “asked Taylor to play the Infringing Work on HOT 97
                      28   FM.” (See Dkt. 54-2, ¶ 9, Ex. 8 at p. 87 (Suppl. Resp. to RFA No. 32); Frontera Decl.
M ANATT , P HELPS &
                           ISO Reply, ¶ 3, Ex. 2.)
  P HILLIPS , LLP                                                            REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                     1                          SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 6 of 16 Page ID #:1379



                       1   disregarded by the Court. The undisputed facts establish that Ms. Maraj willfully
                       2   infringed on Ms. Chapman’s copyright in the Composition through her preparation
                       3   of the Infringing Work, despite Ms. Chapman’s denials of the requisite permission.
                       4         It also is undisputed that Ms. Maraj willfully infringed Ms. Chapman’s
                       5   copyright in the Composition by distributing it to Mr. Taylor. Ms. Maraj’s attempt
                       6   to distract from the undisputed evidence by relying on the age-old empty chair
                       7   defense is futile. Ms. Maraj offers no evidence supporting her “whodunit” rhetoric.
                       8   Ms. Chapman, on the other hand, has laid out undisputed evidence, piece by piece,
                       9   from which only one reasonable conclusion flows: Ms. Maraj or her agents willfully
                      10   distributed the Infringing Work to Mr. Taylor or his agents.
                      11         For these reasons, which are discussed more fully in Ms. Chapman’s Motion
                      12   and below, the Motion should be granted.
                      13   II.   ARGUMENT
                                 A. Ms. Maraj Willfully Infringed Ms. Chapman’s Copyright In the
                      14            Composition By Preparing The Infringing Work Without Ms.
                                    Chapman’s Permission.
                      15
                                 Through her Motion, Ms. Chapman established that (1) Ms. Maraj infringed
                      16
                           her copyright in the Composition by unlawfully preparing a derivative work without
                      17
                           Ms. Chapman’s permission, and (2) such infringement was willful because Ms. Maraj
                      18
                           continued preparing the Infringing Work after she knew that Ms. Chapman had
                      19
                           unequivocally denied the use. (Mot. at 10-15.) Ms. Maraj does not dispute either of
                      20
                           these points in her Opposition. The Motion should be granted.
                      21
                                       1.     It is Undisputed that Ms. Maraj Created a Derivative Work
                      22                      Without Consent
                      23         As a threshold matter, Ms. Chapman easily carries her burden of demonstrating
                      24   copyright infringement. To carry her burden, Ms. Chapman need only establish that
                      25   she owns a valid copyright in the Composition, and that Ms. Maraj copied original
                      26   elements of the Composition Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S.
                      27   340, 361 (1991). Ms. Maraj does not (and cannot) dispute that Ms. Chapman has
                      28   demonstrated ownership (see SUF Nos. 1-3) and copying (see SUF Nos. 6-8). Thus,
M ANATT , P HELPS &
  P HILLIPS , LLP                                                           REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                    2                          SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 7 of 16 Page ID #:1380



                       1   Ms. Chapman satisfies both elements of copyright infringement.
                       2                  2.   Ms. Maraj Admits the Elements of Willful Infringement,
                                               Making Summary Adjudication Appropriate on This Point
                       3
                                 As discussed above and as established through Ms. Chapman’s Motion, the
                       4
                           undisputed facts and Ms. Maraj’s admissions establish that her unlawful preparation
                       5
                           of the Infringing Work was willful. To prove willfulness, Ms. Chapman need only
                       6
                           show that Ms. Maraj was “actually aware of the infringing activity,” or that she acted
                       7
                           with “‘reckless disregard’ for, or ‘willful blindness’ to” Ms. Chapman’s rights.
                       8
                           Wash. Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 674 (9th Cir. 2012),
                       9
                           abrogated on other grounds by Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d
                      10
                           1064, 1067 (9th Cir. 2017).
                      11
                                 Because Ms. Maraj continued to prepare the Infringing Work after Ms.
                      12
                           Chapman’s repeated denials, the willfulness standard is easily satisfied. See Broad.
                      13
                           Music, Inc. v. McDade & Sons, Inc., 928 F. Supp. 2d 1120, 1134 (D. Ariz. 2013)
                      14
                           (finding willful infringement where defendant knew it needed a license, did not obtain
                      15
                           one, and proceeded with the use regardless). Ms. Maraj knew she needed a license to
                      16
                           use the Infringing Work in the Composition. (SUF No. 9.) Nevertheless, she began
                      17
                           preparing the Infringing Work without such a license. (SUF No. 10.) Then, even
                      18
                           after her requests to use the Infringing Work were twice denied, Ms. Maraj continued
                      19
                           preparing the Infringing Work and had it mastered—which Ms. Maraj admits in her
                      20
                           Opposition “is the final stage of producing a song for an album.” (Opp’n at 2; SUF
                      21
                           Nos. 13-22.)
                      22
                                 Finally, in Ms. Maraj’s own words, during this post-denial period when she
                      23
                           continued preparing the Infringing Work, she “let [her] passion for Sorry get the better
                      24
                           of [her]”, asked Mr. Taylor to premiere the Infringing Work on his hit radio show the
                      25
                           week her Album released, and “intended to send [Mr. Taylor] a copy of [the Infringing
                      26
                           Work] to play on his radio program.” (Opp’n at 2-3; Maraj Decl. at ¶¶ 4, 6.) Ms.
                      27
                           Maraj’s admitted continued preparation of and intent to publicly distribute the
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      3                          SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 8 of 16 Page ID #:1381



                       1   Infringing Work despite Ms. Chapman’s denials establish her willful intent. This
                       2   Court should grant Ms. Chapman’s Motion on this issue.
                       3                3.     Ms. Maraj’s Preparation of the Infringing Work was
                                               Neither a “Fair Use” Nor “Innocent Infringement”
                       4
                                 Faced with incontrovertible evidence of infringement, Ms. Maraj’s sole
                       5
                           defense to her willful creation of a derivative work is that her preparation of the
                       6
                           Infringing Work constitutes a “fair use” under 17 U.S.C. § 107, and, in any event,
                       7
                           was innocent. (Opp’n at 9.) Both of these arguments fail.
                       8
                                 First, as discussed in Ms. Chapman’s Opposition to Ms. Maraj’s Motion for
                       9
                           Partial Summary Judgment, Ms. Maraj has no legal support for her argument that
                      10
                           preparing a “demo version” of a non-transformative work intended for commercial
                      11
                           release is a fair use. (Dkt. 57 at 1-2.) Indeed, Ms. Maraj’s argument evinces a
                      12
                           fundamental misunderstanding of the difference between “fair use”—i.e., whether a
                      13
                           use is transformative or not—and the varying degrees of copyright infringement—
                      14
                           i.e., whether a use was innocent or willful. (See Dkt. 67 at 6-8.)
                      15
                                 Notably, Ms. Maraj fails to cite a single case supporting her novel theory. In
                      16
                           fact, none exist. To hold that preparing a non-transformative commercial work is a
                      17
                           fair use until a copyright holder determines whether to license the work would impose
                      18
                           a licensing scheme that does not exist under copyright law. Indeed, such a scheme
                      19
                           would be outside the purview of the courts. See Williams & Wilkins Co. v. United
                      20
                           States, 487 F.2d 1345, 1360 (Ct. Cl. 1973), aff’d, 420 U.S. 376 (1975) (“We think it
                      21
                           equally outside a court’s present competence to turn the determination of ‘fair use’
                      22
                           on the owner’s willingness to license. . . .”) The law is clear:
                      23         Because the right of reproduction affords a copyright owner protection
                      24         against an infringer even if he does not also infringe the § 106(3) right
                                 of distribution, . . . the fact that the articles may never be published or,
                      25         indeed, may be prepared only for [private use], does not obviate the
                      26         possibility of infringement.
                      27   Walt Disney Prods. v. Filmation Assocs., 628 F. Supp. 871, 876 (C.D. Cal. 1986)
                      28   (citations omitted, emphasis added). The Court should reject Ms. Maraj’s fair use
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      4                          SUMMARY JUDGMENT
     LOS A NG EL ES
              Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 9 of 16 Page ID #:1382



                       1   claim as a matter of law.
                       2          Second, both Ms. Maraj’s fair use and innocent infringement claims fail
                       3   because they are based on the demonstrably false premise that Ms. Maraj prepared
                       4   the Infringing Work “solely to seek [Ms.] Chapman’s permission to release the song
                       5   commercially.” (Dkt. 57 at 1-2; Opp’n at 9.) The undisputed evidence, including
                       6   Ms. Maraj’s own admissions (see Opp’n at 2-3), establish that this purported
                       7   justification is yet another attempt by Ms. Maraj to escape liability. The relevant facts
                       8   are undisputed:
                       9       • Ms. Maraj admits she knew she needed Ms. Chapman’s permission to
                      10         use the Composition in the Infringing Work (SUF No. 9);
                               • On July 10, 2018, Ms. Maraj sought such permission from Ms.
                      11
                                 Chapman (SUF Nos. 11-13);
                      12
                               • On July 16, 2018, Ms. Chapman unequivocally denied Ms. Maraj’s
                      13         request (SUF Nos. 14-15);
                      14       • On July 25, 2018, despite the denial, Ms. Maraj’s mixing engineer
                                 prepared a mix of the Infringing Work (Opp’n at 4);
                      15
                               • On July 27, 2018, Ms. Maraj again asked for permission to use the
                      16         Composition in the Infringing Work (SUF No. 16);
                      17       • On August 2, 2018, Ms. Chapman again confirmed the use was denied,
                      18         and asked Ms. Maraj to move on without the sample (SUF Nos. 18-20);
                      19       • On August 3, 2018, Ms. Maraj “let [her] passion for Sorry get the better
                                 of [her]”, contacted Mr. Taylor, confirmed the Infringing Work would
                      20         not be on the Album, and asked him to world premiere the Infringing
                      21         Work on his hit radio show (Opp’n at 2; SUF Nos. 21, 25-26);
                      22       • From August 3, 2018 to August 5, 2018, Ms. Maraj continued to prepare
                                 the Infringing Work with Nas (SUF No. 22); 4
                      23
                               • On August 10, 2018, the day the Album was released, Ms. Maraj’s
                      24         sound engineer sent the Infringing Work to be mastered, and a mastered
                      25         clean version was returned that same day (SUF Nos. 30-34);

                      26   4
                             While Ms. Maraj disputes this fact in response to Ms. Chapman’s Separate
                      27   Statement, the testimony she cites, at best, shows that Ms. Maraj “do[es not] think”
                           that the changes to the Infringing Work that were being discussed and prepared with
                      28   Nas were actually made. (Dkt. 69 (SUF No. 22).) This does nothing to undermine
M ANATT , P HELPS &
                           the fact that Ms. Maraj and Nas were continuing to prepare the Infringing Work.
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      5                          SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 10 of 16 Page ID #:1383



                       1      • On August 10, 2018, Ms. Maraj contacted Mr. Taylor to arrange to send
                       2        him the Infringing Work and admittedly “intended to send [Mr. Taylor]
                                a copy of [the Infringing Work] to play on his radio program.” (SUF
                       3        Nos. 25-29; Opp’n at 3.)
                       4
                                 It is indisputable that Ms. Maraj did not prepare the Infringing Work “solely to
                       5
                           seek [Ms.] Chapman’s permission to release the song commercially.” Despite Ms.
                       6
                           Chapman’s repeated denials, Ms. Maraj continued preparing the Infringing Work and
                       7
                           sought to publicly release it. Therefore, the Court should reject Ms. Maraj’s claims
                       8
                           to fair use and innocent infringement based on these facts, and grant Ms. Chapman’s
                       9
                           Motion on this issue.
                      10        B.     Ms. Maraj Willfully Infringed Ms. Chapman’s Copyright in the
                                       Composition By Distributing The Infringing Work.
                      11
                                 In her Motion, Ms. Chapman established that the only reasonable conclusion
                      12
                           considering the undisputed facts is that Ms. Maraj, or one of her agents acting at her
                      13
                           direction, willfully distributed the Infringing Work to Mr. Taylor or one of his agents.
                      14
                           (Mot. at 16-20.) Nothing about Ms. Maraj’s Opposition changes this conclusion.
                      15
                                        1.     Ms. Maraj’s Distribution to Even One Person Infringes Ms.
                      16                       Chapman’s Copyright in the Composition.
                      17         As a threshold matter, Ms. Maraj gets the law wrong when she argues that
                      18   distribution under 17 U.S.C. § 106(3) requires distribution to more than one person.
                      19   (Opp’n at 7.) It is well-settled that “a violation of section 106(3) can [] occur when
                      20   illicit copies of a copyrighted work are only distributed to one person.” Ford Motor
                      21   Co. v. Summit Motor Prod., Inc., 930 F.2d 277, 300 (3d Cir. 1991); Flexible Lifeline
                      22   Sys., Inc. v. Precision Lift, Inc., No. CV 10-44-H-DWM, 2011 WL 13133925, at *4
                      23   (D. Mont. Sept. 13, 2011) (“Distribution to one person is considered to be distribution
                      24   to the public.”); Sloane v. Karma Enters., Inc., No. CV 08-05094 MMM (VBKx),
                      25   2009 WL 10672982, at *6 (C.D. Cal. Apr. 13, 2009) (Section 106(3) is violated when
                      26   a defendant “distribute[s] an unauthorized copy of the work to a member of the
                      27   public”) (emphasis added); Penguin Books U.S.A., Inc. v. New Christian Church of
                      28   Full Endeavor, Ltd., 288 F. Supp. 2d 544, 556 (S.D.N.Y. 2003) (“A distribution of a
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      6                          SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 11 of 16 Page ID #:1384



                       1   work to one person constitutes a publication.”). This is because “Clause (3) of section
                       2   106, establishes the exclusive right of publications.” Harper & Row Publishers, Inc.
                       3   v. Nation Enters., 471 U.S. 539, 552 (1985). And “when deciding if a common law
                       4   ‘publication’ occurred, the ‘number of persons receiving copies is not determinative;
                       5   a general publication may be found when only one copy of the work reaches a
                       6   member of the general public’”. Ford Motor Co., 930 F.2d at 299-300 (quoting
                       7   Brown v. Tabb, 714 F.2d 1088, 1091 (11th Cir. 1983)). Ms. Maraj’s arguments to
                       8   the contrary go nowhere.
                       9         Indeed, Ms. Maraj’s reliance on Am. Broadcasting Cos. v. Aereo, Inc., 573
                      10   U.S. 431, 448 (2014) is misguided. (Opp’n at 7.) In Am. Broadcasting, the Supreme
                      11   Court analyzed the separate (and very different) exclusive right granted under Section
                      12   106(4) to “perform [a] copyrighted work publicly.” Id. at 437-38. The Supreme
                      13   Court’s holding that, to be publicly performed, the work must be performed in front
                      14   of “a large group of people outside of family and friends” does not upset the decades
                      15   of precedent regarding what is required for public distribution.
                      16                2.     Ms. Maraj’s Belated Self-Serving Statements Hurt, Rather
                                               Than Help, Her.
                      17
                                 Ms. Maraj previously denied under penalty of perjury that she ever asked Mr.
                      18
                           Taylor to play the Infringing Work, and failed to produce the key evidence of the
                      19
                           same. (Frontera Decl. ISO Reply ¶ 6.) Now, for the first time in the nearly two years
                      20
                           that this case has been pending, Ms. Maraj admits that after Ms. Chapman
                      21
                           unequivocally denied her request to use the Composition in the Infringing Work, she
                      22
                           “let [her] passion for Sorry get the better of [her]” and contacted Mr. Taylor to request
                      23
                           that he play the Infringing Work on his hit radio show. (Opp’n at 2.) Ms. Maraj also
                      24
                           admits that, on August 10, 2018, less than 24 hours before Mr. Taylor received the
                      25
                           Infringing Work, she confirmed that she would text it to him, asked him for his number
                      26
                           to do so, and that “[a]t the time [she] sent these messages, [she] intended to send [Mr.
                      27
                           Taylor] a copy of Sorry to play on his radio program.” (Opp’n at 3.)
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      7                          SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 12 of 16 Page ID #:1385



                       1         Ms. Maraj further admits that the same day, on August 10, 2018, her recording
                       2   engineer arranged for the Infringing Work to be mastered—which Ms. Maraj admits
                       3   “is the final stage of producing a song for an album.” (Opp’n at 1-2, 4-5.) Of course,
                       4   Ms. Maraj offers no explanation for why the Infringing Work would need to be
                       5   mastered unless it was going to be distributed for radio, given that, at that point, the
                       6   Album had already been released without the Infringing Work. Accordingly, by her
                       7   own admissions, as of August 10, 2018, less than 24 hours before Mr. Taylor received
                       8   the Infringing Work, Ms. Maraj was actively finalizing the Infringing Work and
                       9   arranging for its public release.
                      10         Yet, Ms. Maraj asks the Court to believe that in the less than 24 hours between
                      11   her confirming she would send Mr. Taylor the Infringing Work and his playing it on
                      12   the radio, she “had a change of heart” and “never sent the recording.” (Opp’n at 3
                      13   (emphasis in original); Maraj Decl. at ¶¶ 4, 6.) This Court need not entertain Ms.
                      14   Maraj’s after-the-fact self-serving statement created to deceive the Court, particularly
                      15   in the face of undisputed evidence to the contrary and her prior attempts to deceive on
                      16   this issue. It is well-established that “a party cannot create an issue of fact by an
                      17   affidavit contradicting [her] prior deposition testimony.” Yeager v. Bowlin, 693 F.3d
                      18   1076, 1080 (9th Cir. 2012) (citations omitted). “This sham affidavit rule prevents a
                      19   party who has been examined at length on deposition from rais[ing] an issue of fact
                      20   simply by submitting an affidavit contradicting [her] own prior testimony”. Id.
                      21   (citations omitted.)   Here, the Court should disregard Ms. Maraj’s self-serving
                      22   testimony for at least three reasons.
                      23         First, Mr. Taylor’s multiple social media postings that he received the
                      24   Infringing Work from Ms. Maraj are contemporaneous statements demonstrating Ms.
                      25   Maraj in fact sent it to him. (Dkt. 54-2, ¶ 21, Ex. 20; id. at ¶ 22, Ex. 21; SUF No. 35.)
                      26         Second, the time at which Mr. Taylor received the Infringing Work evidences
                      27   that Ms. Maraj or her agents sent it to him. Mr. Taylor testified that he received the
                      28   Infringing Work sometime between Ms. Maraj’s last text telling him she would send
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      8                          SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 13 of 16 Page ID #:1386



                       1   it to him on August 10, 2018, and his first post to social media in the afternoon on
                       2   August 11, 2018. (SUF No. 36.) Accordingly, despite Mr. Taylor knowing about the
                       3   existence of the Infringing Work for a week and claiming “once he knows a recording
                       4   exists, he can always obtain a copy” (Opp’n at 4), it was only in the 24-hour period
                       5   after Ms. Maraj told him she would send him the Infringing Work and it was mastered
                       6   that Mr. Taylor actually received it.
                       7         Third, there is no evidence confirming Ms. Maraj’s self-serving statement that
                       8   she “had a change of heart.” Ms. Maraj did not text Mr. Taylor and let him know that
                       9   she would not be sending him the Infringing Work. Mr. Taylor did not follow-up with
                      10   Ms. Maraj asking why he was not sent the Infringing Work after he was promised it.
                      11   Ms. Maraj did not call off the mastering of the Infringing Work the night before it was
                      12   played. In fact, just three days after Mr. Taylor played the Infringing Work, Ms. Maraj
                      13   appeared on his radio show to promote her Album and did not mention the Infringing
                      14   Work. (Dkt. 67-1, Ex. 10 (Taylor Dep. at 94:23-95:1).) None of Ms. Maraj’s
                      15   representatives contacted Mr. Taylor to investigate how he got it. (Dkt. 54-2, ¶ 17,
                      16   Ex. 16 at 315:4-7.) The reason is simple: Ms. Maraj wanted Mr. Taylor to play the
                      17   Infringing Work, made sure he received a copy, and then was not surprised when he
                      18   played it.
                      19         Based on these facts and Ms. Maraj’s admissions regarding her intent to send
                      20   Mr. Taylor the Infringing Work just hours before Mr. Taylor received it, the only
                      21   reasonable conclusion is that Ms. Maraj or her agents sent the Infringing Work to Mr.
                      22   Taylor or his agents before it was broadcast publicly. Indeed, the only “mystery story”
                      23   here is why Ms. Maraj believes that her speculation and theatrics can undercut
                      24   undisputed facts.
                      25                3.     The Remaining “Evidence” Ms. Maraj Cites In Her Motion
                                               Does Not Create A Dispute as to Any Material Facts.
                      26
                                 Ms. Maraj’s attempt to concoct factual disputes in the face of undisputed
                      27
                           evidence that she and/or her agents sent Mr. Taylor and/or his agents the Infringing
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                            REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                     9                          SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 14 of 16 Page ID #:1387



                       1   Work to be played on the radio does little to help her case.
                       2         First, even if it were true that Ms. Maraj’s management, Ms. Maraj’s clearance
                       3   team, and Ms. Maraj’s engineers had access to the version of the Infringing Work
                       4   that was sent to Mr. Taylor, Ms. Maraj would be liable for their distribution of the
                       5   Infringing Work under the agency principles discussed in Ms. Chapman’s Motion.
                       6   (Mot. at 16-17.) There is no question that the day before Mr. Taylor received the
                       7   Infringing Work, Ms. Maraj and her agents were preparing a final mastered version
                       8   of the Infringing Work because Ms. Maraj “intended to send [Mr. Taylor] a copy of
                       9   Sorry to play on his radio program.” (Opp’n at 3, 5; SUF Nos. 30-34.) Ms. Maraj
                      10   does not claim that she informed her agents of her alleged “change of heart”, or that
                      11   she told them to stop working on (or releasing) the Infringing Work. Thus, even if it
                      12   was sent by Ms. Maraj’s agents, Ms. Maraj is liable. Further, Ms. Maraj’s suggestion
                      13   that Nas5 leaked the Infringing Work (Opp’n at 6) in the absence of any supporting
                      14   evidence, and a wealth of conflicting evidence, is exactly the sort of bald speculation
                      15   that cannot defeat a motion for summary judgment. Ms. Maraj “must do more than
                      16   simply show that there is some metaphysical doubt as to the material facts. . . . Where
                      17   the record taken as a whole could not lead a rational trier of fact to find for the
                      18   nonmoving party, there is no genuine issue for trial.” Scott v. Harris, 550 U.S. 372,
                      19   380 (2007) (alteration in original) (internal quotation marks omitted).
                      20         Rather than responding to Ms. Chapman’s argument that Ms. Maraj may be
                      21   held liable for the actions of her agents, Ms. Maraj offers various reasons why Mr.
                      22   Taylor was not Ms. Maraj’s agent and therefore, in Ms. Maraj’s view, she cannot be
                      23   held liable for his playing the Infringing Work on his radio show. (Opp’n at 7-9.) But
                      24   Ms. Chapman’s argument is not that Mr. Taylor was acting as Ms. Maraj’s agent when
                      25   he publicly broadcast the Infringing Work. Instead, as discussed, Ms. Chapman
                      26   asserts that either Ms. Maraj or her agents distributed the work to Mr. Taylor or his
                      27   5
                             Ms. Maraj’s suggestion that Ms. Chapman herself leaked the Infringing Work
                           (Opp’n at 6) is as absurd as it is offensive. The ridiculous accusation is totally devoid
                      28   of evidentiary support, and, worse, dignity.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                      10                         SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 15 of 16 Page ID #:1388



                       1   agents, and Ms. Maraj may be held liable for such distribution. Ms. Maraj has failed
                       2   to meaningfully respond to that argument.
                       3         Second, Mr. Taylor’s statement that he received the Infringing Work from one
                       4   of his bloggers is immaterial to Ms. Chapman’s claim. Putting aside that Mr. Taylor
                       5   repeatedly publicly posted that he obtained the Infringing Work from Ms. Maraj the
                       6   day he received it (SUF No. 35), even if the Infringing Work was sent by Ms. Maraj
                       7   or one of her agents to a “blogger” that was working for Mr. Taylor to obtain the
                       8   Infringing Work, she, or her agents, still distributed it, albeit to a blogger working for
                       9   Mr. Taylor instead of Mr. Taylor himself.
                      10         Third, Ms. Maraj’s claim that the mastered version of the Infringing Work was
                      11   too big for Ms. Maraj to send via text is both contradicted by the documentary
                      12   evidence and immaterial given Ms. Maraj’s other admissions. To begin, Ms. Maraj
                      13   undoubtedly sent the Infringing Work to Nas on August 3, 2018 by texting him a
                      14   password protected link to a file transfer service called WeTransfer, which is a
                      15   specialized service for sending large files. (Dkt. 54-2, ¶ 18, Ex. 17 at pp. 182-83)6
                      16   There is no reason she could send the file to Nas this way, but not to Mr. Taylor. 7
                      17   Further, by insinuating that the version Mr. Taylor played was the same version that
                      18   she texted to Nas, Ms. Maraj implicitly admits that the version that was played was
                      19   transmittable via text. (See Opp’n at 6.)
                      20         Ultimately, none of Ms. Maraj’s attempts to muddy the waters belie the
                      21   undisputed facts set forth in Ms. Chapman’s Motion. To the contrary, it is now more
                      22   apparent than ever that: (i) hours before Mr. Taylor received the Infringing Work
                      23   and played it on the radio, Ms. Maraj “let [her] passion for Sorry get the better of
                      24   [her]”, confirmed with Mr. Taylor that she would send him the Infringing Work via
                      25
                           6
                      26     WeTransfer’s website states: “WeTransfer was founded in 2009 as the simplest way
                           to
                           7
                              send big files around the world.” (Frontera Decl. ISO Reply, ¶ 2, Ex. 3.)
                      27     Ms. Chapman admittedly does not have these text messages between Ms. Maraj and
                           Mr. Taylor. However, it is well-documented that Ms. Maraj failed to produce
                      28   multiple communications between herself and Mr. Taylor, notwithstanding multiple
M ANATT , P HELPS &
                           requests that she do so, and resulting motion practice.
  P HILLIPS , LLP                                                              REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                       11                         SUMMARY JUDGMENT
     LOS A NG EL ES
             Case 2:18-cv-09088-VAP-SS Document 72 Filed 08/31/20 Page 16 of 16 Page ID #:1389



                       1   text, and “intended to send [Mr. Taylor] a copy of Sorry to play on his radio program”
                       2   (Opp’n at 2-3; Maraj Declaration at ¶¶ 4, 6; SUF Nos. 25-29); and (ii) in the next 24
                       3   hours, Mr. Taylor received the Infringing Work, posted publicly that he received it
                       4   from Ms. Maraj, and played it on his radio show just as Ms. Maraj requested. (SUFs
                       5   Nos. 35-39.) Only one reasonable conclusion can be drawn from these facts: Ms.
                       6   Maraj and/or her agents willfully distributed the Infringing Work to Mr. Taylor
                       7   and/or his agents to be publicly broadcast on the radio.
                       8          Given these facts, it is undisputed that the distribution was willful in light of
                       9   Ms. Maraj’s admission that she “intended to send [Mr. Taylor] a copy of Sorry to
                      10   play on his radio program” after “let[ting her] passion for Sorry get the better of
                      11   [her]”. (Opp’n at 2-3.) Nothing Ms. Maraj states in her Opposition varies her willful
                      12   intent at the time the Infringing Work was distributed, including any after-the-fact
                      13   attempt to cover herself by commenting on Mr. Taylor’s Instagram post (which had
                      14   over 1,400 other comments) that Mr. Taylor should only play official album music.
                      15   III.   CONCLUSION
                      16          For all of the foregoing reasons, Ms. Chapman respectfully requests that the
                      17   Court grant her motion in its entirety and enter judgment in her favor as to the issue
                      18   of liability for Copyright Infringement, holding that: (1) Ms. Maraj committed
                      19   copyright infringement by creating the Infringing Work, (2) the creation of the
                      20   Infringing Work was willful, (3) Ms. Maraj committed copyright infringement by
                      21   distributing the Infringing Work, and (4) the distribution was willful.
                      22
                            Dated: August 31, 2020                     Respectfully submitted,
                      23
                                                                       MANATT, PHELPS & PHILLIPS, LLP
                      24
                      25                                               By: /s/ John M. Gatti
                                                                          John M. Gatti
                      26                                                  Attorney for Plaintiff
                                                                          TRACY CHAPMAN
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             REPLY IN SUPPORT OF MOTION FOR PARTIAL
  ATTO RNEY S AT LAW
                                                                     12                          SUMMARY JUDGMENT
     LOS A NG EL ES
